          Case 1:20-cr-00493-VSB Document 47 Filed 03/01/21 Page 1 of 2




                                                                                     Ilana Haramati
                                                                                         Of Counsel
                                                                              Direct (646) 860-3130
                                                                                Fax (212) 655-3535
                                                                                   ih@msf-law.com



                                              February 25, 2021
VIA ECF

Hon. Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse                           3/1/2021
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Moises Lluberes, 20-cr-493 (VSB)

Dear Judge Broderick:

        We represent Defendant Moises Lluberes in the above-captioned case. We write to
respectfully request an enlargement of time until March 5, 2021 to reply to the government’s
opposition to Mr. Lluberes’ bail motion (ECF Doc. 43), and to oppose the government’s newly
filed application for a protective order, seeking post-indictment restraint of the funds requested by
Mr. Lluberes to be released for use as payment of legal fees. (ECF Doc. 44 and sealed filing.)1
Because the defendant’s bail motion and the government’s application to restrain the same funds
implicated by the bail motion are inextricably intertwined, (see Gov. Opp. ECF Doc. 44 at 6-7),
we seek to consolidate the briefing of these motions for the Court to consider collectively.

       The additional factual and legal issues raised in the government’s bail opposition and
proposal for post-indictment restraints require us to present new arguments and a factual response,
necessitating this enlargement request.




1
        The government indicated to defense counsel its intent to file under seal an application,
declaration in support, and proposed protective order seeking post-indictment restraint of certain
funds owned by Mr. Lluberes. As of this date, there is no indication on the ECF docket of these
sealed documents, or application seeking leave to file them. We are, however, preparing an
opposition to this proposed filing because the government has served them on the defendant and
indicated it has sought to file the documents with the Court.
         Case 1:20-cr-00493-VSB Document 47 Filed 03/01/21 Page 2 of 2

Hon. Vernon S. Broderick
February 25, 2021
Page 2 of 2


       We have conferred with counsel for the government who do not object to the proposed
enlarged briefing schedule.

                                         Respectfully Submitted,

                                         MEISTER SEELIG & FEIN LLP

                                                 /s/ IH

                                         Henry E. Mazurek
                                         Ilana Haramati

                                         Counsel for Defendant Moises Lluberes

cc:   Counsel of Record (via ECF)
